We are unable to agree with the contention of appellant in his motion for rehearing that reversible error was committed in any of the matters therein treated. We think the conclusions reached in the original opinion are correct. The holding relative to defendant's bill of exception No. One that no predicate was laid for the impeaching testimony is sound and certainly will require no further discussion than that given.
Appellant's bill of exception No. Three complains of the witness Munoz emphasizing his testimony by saying that he was, "telling the truth." Appellant says that this was a voluntary statement by the witness and not called for by a question asked, for which reason they had no opportunity to object to it until it was made. Every witness is required to take an oath that he will tell the truth. This statement he makes before the jury. If he repeats that at any time, or any number of times, we are unable to discover any fact which such statement places before the jury not already before them, or any harm that could come from such statement.
Appellant renews his argument on bill of exception No. Five complaining of the prosecuting attorney making the argument quoted in the original opinion, but no authorities are cited and no force added to the argument originally presented. It occurs to the writer that the reference as made to one accused of crime is rather mild, so much so that he would class it as something new and different. If we understand what is usually meant by, "jellybean" hanging around a beer joint, drug store or any other place, it would refer to about the most harmless, useless, purposeless aggregation within our conception. In the absence of something in the record indicating otherwise, it is our view *Page 549 
that it charges appellant with nothing and is, therefore harmless.
Believing that the original opinion reached the correct conclusion the motion for rehearing is overruled.